Title: From George Washington to Major General Horatio Gates, 13 September 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Head Quarters [White Plains] 13th Septr 1778
          
          As it is more than probable that the road Leading to Danberry is out of order, I would
            wish you to send a party under a proper Officer to repair it, as far as that place, that
            should you receive orders to move on, you may have as little hindrance as possible. I am Sir Yr Mo. Obet Sert
          
            Go: Washington
          
        